Name: Council Decision (EU) 2017/1173 of 26 June 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Budget line 04 03 01 03)
 Type: Decision
 Subject Matter: EU finance;  employment;  international affairs;  European construction;  migration;  cooperation policy;  social protection
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/89 COUNCIL DECISION (EU) 2017/1173 of 26 June 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Budget line 04 03 01 03) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 46 and 48 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains specific provisions on cooperation in specific fields outside the four freedoms. (4) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the European Union regarding the free movement of workers, the coordination of social security systems and measures for migrants, including migrants from third countries. (5) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to continue beyond 31 December 2016. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2017. For the Council The President J. MIZZI (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2017 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the European Union regarding the free movement of workers, the coordination of social security systems and measures for migrants, including migrants from third countries. (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2017, HAS ADOPTED THIS DECISION: Article 1 In paragraphs 5 and 13 of Article 5 of Protocol 31 to the EEA Agreement, the words and 2016 are replaced by the words , 2016 and 2017. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*1). It shall apply from 1 January 2017. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]